[exhibit1031usconcreterfo001.jpg]
1 690823.0002 EAST 114364264 v1 U.S. CONCRETE, INC. LONG TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT (Canadian Employee/Taxpayer Form) This Agreement
is made and entered into effective as of [Insert Date of Grant] (the “Date of
Grant”) by and between U.S. Concrete, Inc., a Delaware corporation (the
“Company”) and you, [Insert Name of Participant]. WHEREAS, the Company, in order
to induce you to enter into and to continue and dedicate service to the Company
and to materially contribute to the success of the Company, agrees to grant you
this Restricted Stock Unit award; WHEREAS, the Company adopted the U.S.
Concrete, Inc. Long Term Incentive Plan, as it may be amended from time to time
(the “Plan”) under which the Company is authorized to grant Restricted Stock
Units to certain employees and service providers of the Company; WHEREAS, a copy
of the Plan has been furnished to you and shall be deemed a part of this
Restricted Stock Unit agreement (“Agreement”) as if fully set forth herein and
the terms capitalized but not defined herein shall have the meanings set forth
in the Plan; and WHEREAS, you desire to accept the Restricted Stock Unit award
made pursuant to this Agreement. NOW, THEREFORE, in consideration of and mutual
covenants set forth herein and for other valuable consideration hereinafter set
forth, the parties agree as follows: 1. The Grant. Subject to the conditions set
forth below, the Company hereby grants you, effective as of the Date of Grant,
as a matter of separate inducement but not in lieu of any salary or other
compensation for your services for the Company, an award consisting of [Insert
Number of Restricted Stock Units Granted] Restricted Stock Units, whereby each
Restricted Stock Unit represents the right to receive one share of Stock, plus
the additional rights to Dividend Equivalents set forth in Section 3, in
accordance with the terms and conditions set forth herein and in the Plan (the
“Award”). 2. No Shareholder Rights. The Restricted Stock Units granted pursuant
to this Agreement do not and shall not entitle you to any rights of a holder of
Stock prior to the date shares of Stock are issued to you in settlement of the
Award. Your rights with respect to the Restricted Stock Units shall remain
forfeitable at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Section 6 or Section 7, as applicable. 3. Dividend Equivalents. In the event
that the Company declares and pays a dividend in respect of its outstanding
shares of Stock and, on the record date for such dividend, you hold Restricted
Stock Units granted pursuant to this Agreement that have not been settled,



--------------------------------------------------------------------------------



 
[exhibit1031usconcreterfo002.jpg]
2 690823.0002 EAST 114364264 v1 the Company shall create a bookkeeping account
that will track the amount of the Dividend Equivalents you would have been
entitled to receive on or following the Date of Grant as if you had been the
holder of record of the number of shares of Stock related to the Restricted
Stock Units that have not been settled as of the record date, calculated without
interest. All Dividend Equivalent amounts credited to your bookkeeping account
from the Date of Grant until the settlement of the underlying Restricted Stock
Units shall be paid to you in shares of unrestricted Stock having a Fair Market
Value (as defined in the Plan) equal to the amount of such dividends on the date
that the underlying Restricted Stock Units associated with that Dividend
Equivalent amount is settled pursuant to Section 5 below. In the event that the
Restricted Stock Units are forfeited to the Company without settlement to you,
you will also forfeit any associated Dividend Equivalent amounts. 4.
Restrictions; Forfeiture. The Restricted Stock Units are restricted in that they
may not be sold, transferred, pledged or otherwise encumbered, alienated or
hypothecated by you in any manner whatsoever until these restrictions are
removed or expire as contemplated in Section 6 or Section 7 of this Agreement,
as applicable, and Stock is issued to you as described in Section 5, except that
this Award may be transferred in accordance with the Plan, by will or by the
laws of descent and distribution, or pursuant to a domestic relations order as
defined in the Code or in Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder. Any such transfer or attempt to
transfer in violation of this Section 4 of the Plan shall be void and of no
force or effect, and shall result in the immediate forfeiture of any unvested
Restricted Stock Units granted pursuant to this Agreement. The Restricted Stock
Units are also restricted in the sense that they may be forfeited to the Company
(the “Forfeiture Restrictions”). 5. Issuance of Stock. No shares of Stock shall
be issued to you prior to the date on which the Restricted Stock Units vest and
the restrictions, including the Forfeiture Restrictions, with respect to the
Restricted Stock Units lapse, in accordance with Section 6 or Section 7, as
applicable. After the Restricted Stock Units vest pursuant to Section 6 or 7, as
applicable, the Company shall, promptly and within 60 days of such Vesting Date
(as defined below), cause to be issued Stock registered in your name in payment
of such vested Restricted Stock Units. The Company shall evidence the Stock to
be issued in payment of such vested Restricted Stock Units in the manner it
deems appropriate. The value of any fractional Restricted Stock Units shall be
rounded down at the time Stock is issued to you in connection with the
Restricted Stock Units. No fractional shares of Stock, nor the cash value of any
fractional shares of Stock, will be issuable or payable to you pursuant to this
Agreement. The value of such shares of Stock shall not bear any interest owing
to the passage of time. Neither this Section 5 nor any action taken pursuant to
or in accordance with this Section 5 shall be construed to create a trust or a
funded or secured obligation of any kind. 6. Vesting Schedule. Except as
provided otherwise in Section 7, the Restricted Stock Units granted pursuant to
this Agreement will vest, provided that you remain in the employ of, or a
service provider to, the Company or any of its Subsidiaries through and
including each of the applicable dates set forth below in Sections 6(a) and 6(b)
(each, a “Vesting Date”):



--------------------------------------------------------------------------------



 
[exhibit1031usconcreterfo003.jpg]
3 690823.0002 EAST 114364264 v1 (a) Time-Based Restricted Stock Units. Sixty
percent (60%) of the total number of Restricted Stock Units subject to the Award
shall vest based upon the passage of time (the “Time-Based Restricted Stock
Units”) in accordance with the following schedule: Portion of Time-Based
Restricted Stock Units to Vest Vesting Dates 1/3 First Anniversary of Date of
Grant 1/3 Second Anniversary of Date of Grant 1/3 Third Anniversary of Date of
Grant Total: 100% of Time-Based Restricted Stock Units Notwithstanding the
foregoing, if the number of shares of Time-Based Restricted Stock is not evenly
divisible by three, then no fractional shares shall vest and the installments
shall be as equal as possible with the smaller installments vesting first. (a)
Performance-Based Restricted Stock Units. The remaining forty percent (40%) of
the Restricted Stock Units subject to the Award shall vest based upon the
satisfaction of performance criteria (the “Performance-Based Restricted Stock
Units”). Fifty percent (50%) of the Performance-Based Restricted Stock Units
(the “First Tranche”) shall vest on the day, if any, that the average of the
daily volume-weighted average share price of the Company’s Stock on the Nasdaq
or such other primary stock exchange on which the Stock is listed and traded
over any period of twenty (20) consecutive trading days equals or exceeds $[●]
per share (the “First Hurdle”) within the three (3) year period beginning on the
Date of Grant (the “Performance Period”). If the First Hurdle is not attained
during the Performance Period, the Restricted Stock Units subject to the First
Tranche shall become null and void and those Restricted Stock Units shall be
forfeited to the Company without any payment to you. The remaining fifty percent
(50%) of the Performance-Based Restricted Stock Units (the “Second Tranche”)
shall vest on the day, if any, that the average of the daily volume-weighted
average share price of the Company’s Stock on the Nasdaq or such other primary
stock exchange on which the Stock is listed and traded over any period of twenty
(20) consecutive trading days equals or exceeds $[●] per share (the “Second
Hurdle”) within the Performance Period. If the Second Hurdle is not attained
during the Performance Period, the Restricted Stock Units subject to the Second
Tranche shall become null and void and those Restricted Stock Units shall be
forfeited to the Company without any payment to you. Notwithstanding the
foregoing, if an installment of the vesting of any Performance-Based Restricted
Stock Units would result in a fractional Restricted Stock Unit becoming vested,
that installment will be rounded to the next higher or lower share, as
determined by the Committee, except for the second installment, if any, which
will be for the balance of the Award. 7. Termination of Services and Change in
Control. (a) Termination Generally. Subject to Section 7(b), Section 7(c), or
Section 7(d), as applicable, if your service relationship with the Company or
any of its Subsidiaries terminates for any reason, then those Restricted Stock
Units (both Time-Based Restricted Stock



--------------------------------------------------------------------------------



 
[exhibit1031usconcreterfo004.jpg]
4 690823.0002 EAST 114364264 v1 Units and Performance-Based Restricted Stock
Units) which have not vested and for which the restrictions have not lapsed as
of the date of termination shall become null and void and those Restricted Stock
Units shall be forfeited to the Company without any payment to you. The
Restricted Stock Units which have not vested and for which the restrictions have
lapsed as of the date of such termination shall not be forfeited to the Company
and shall be settled as set forth in Section 5. For purposes of clarity, if your
service relationship is transferred between the Company and/or any of its
Subsidiaries, such a transfer shall not constitute a termination of the service
relationship. (b) Death. In the event that your service relationship with the
Company or any of its Subsidiaries terminates due to your death, all Time-Based
Restricted Stock Units that have not already become vested pursuant to Section
6(a) of this Agreement shall immediately become vested. For purposes of clarity,
the termination of your service relationship due to your death will not
automatically vest your Performance-Based Restricted Stock Units. (c) Change in
Control. In the event of a Change in Control, all Restricted Stock Units that
have not already become vested pursuant to Section 6 of this Agreement and have
not previously been forfeited shall immediately become vested. (d) Effect of
Individual Agreement. Notwithstanding any provision herein to the contrary, in
the event of any inconsistency between Section 6 or Section 7 and any individual
employment, severance, change in control or other similar agreement entered into
by and between you and the Company, the terms of such other agreement shall
control. 8. Leave of Absence. With respect to the Award, the Company may, in its
sole discretion, determine that if you are on leave of absence for any reason
you will be considered to still be in the employ of, or providing services for,
the Company, provided that rights to the Restricted Stock Units during a leave
of absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began. 9. Payment of Taxes. The Company may
require you to pay to the Company (or the Company’s Subsidiary if you are an
employee of a Subsidiary of the Company), an amount the Company deems necessary
to satisfy its (or its Subsidiary’s) current or future obligation to withhold
federal, state, provincial or local income or other taxes that you incur as a
result of the Award. With respect to any required tax withholding, you may (a)
direct the Company to withhold from the shares of Stock to be issued to you
under this Agreement the number of shares necessary to satisfy the Company’s
obligation to withhold taxes; which determination will be based on the shares’
Fair Market Value on the applicable Vesting Date; (b) deliver to the Company
shares of Stock sufficient to satisfy the Company’s tax withholding obligations,
based on the shares’ Fair Market Value on the applicable Vesting Date; (c)
deliver cash to the Company sufficient to satisfy its tax withholding
obligations; or (d) satisfy such tax withholding through any combination of
clauses (a), (b) and/or (c). If you desire to elect to use the stock withholding
option described in subparagraph (a), you must make the election at the time and
in the manner the Company prescribes. The Company, in its discretion, may deny
your request to satisfy its tax withholding obligations using a method described
under clause (a) or (b). In the event the Company determines that the aggregate
Fair Market Value of the shares of Stock withheld as payment of any tax
withholding obligation is insufficient to discharge that tax



--------------------------------------------------------------------------------



 
[exhibit1031usconcreterfo005.jpg]
5 690823.0002 EAST 114364264 v1 withholding obligation, then you must pay to the
Company, in cash, the amount of that deficiency immediately upon the Company’s
request. 10. Compliance with Securities Law. Notwithstanding any provision of
this Agreement to the contrary, the issuance of Stock will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Stock may then be listed. No Stock will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. YOU ARE CAUTIONED THAT ISSUANCE OF STOCK UPON THE VESTING OF RESTRICTED
STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Stock available for issuance. 11. Legends.
The Company may at any time place legends referencing any restrictions imposed
on the shares pursuant to Section 4 or Section 10 of this Agreement on all
certificates representing shares issued with respect to this Award. 12. Right of
the Company and Subsidiaries to Terminate Services. Nothing in this Agreement
confers upon you the right to continue in the employ of or performing services
for the Company or any of its Subsidiaries, or interfere in any way with the
rights of the Company or any of its Subsidiaries to terminate your employment or
service relationship at any time. 13. Furnish Information. You agree to furnish
to the Company all information requested by the Company to enable it to comply
with any reporting or other requirements imposed upon the Company by or under
any applicable statute or regulation. 14. Remedies. The parties to this
Agreement shall be entitled to recover from each other reasonable attorneys’
fees incurred in connection with the successful enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.



--------------------------------------------------------------------------------



 
[exhibit1031usconcreterfo006.jpg]
6 690823.0002 EAST 114364264 v1 15. No Liability for Good Faith Determinations.
The Company and the members of the Board shall not be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Restricted Stock Units granted hereunder. 16. Execution of
Receipts and Releases. Any payment of cash or any issuance or transfer of shares
of Stock or other property to you, or to your legal representative, heir,
legatee or distributee, in accordance with the provisions hereof, shall, to the
extent thereof, be in full satisfaction of all claims of such Persons hereunder.
The Company may require you or your legal representative, heir, legatee or
distributee, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall determine. 17. No
Guarantee of Interests. The Board and the Company do not guarantee the Stock of
the Company from loss or depreciation. 18. Notice. All notices required or
permitted under this Agreement must be in writing and personally delivered or
sent by mail and shall be deemed to be delivered on the date on which it is
actually received by the person to whom it is properly addressed or if earlier
the date it is sent via certified United States mail. 19. Waiver of Notice. Any
Person entitled to notice hereunder may waive such notice in writing. 20.
Information Confidential. As partial consideration for the granting of the Award
hereunder, you hereby agree to keep confidential all information and knowledge,
except that which has been disclosed in any public filings required by law, that
you have relating to the terms and conditions of this Agreement; provided,
however, that such information may be disclosed as required by law and may be
given in confidence to your spouse and tax and financial advisors. In the event
any breach of this promise comes to the attention of the Company, it shall take
into consideration that breach in determining whether to recommend the grant of
any future similar award to you, as a factor weighing against the advisability
of granting any such future award to you. 21. Non-Solicitation and
Non-Disclosure. In consideration for the grant of the Award, you agree that you
will not, during your service with the Company or any of its Subsidiaries, and
for one year thereafter, directly or indirectly, for any reason, for your own
account or on behalf of or together with any other Person (a) call on or
otherwise solicit any natural person who is employed by, or providing services
to, the Company or any Subsidiary of the Company in any capacity with the
purpose or intent of attracting that person from the employ of the Company or
any of its Subsidiaries, or (b) divert or attempt to divert from the Company or
any of its Subsidiaries any customer, client or business relating to the
provision of ready-mixed concrete, precast concrete or related concrete products
or services. As further consideration for the grant of the Award, your agree
that you will not at any time, either while providing services to, the Company
or any of its Subsidiaries, or at any time thereafter, make any independent use
of, or disclose to any other Person (except as authorized in advance in writing
by the Company) any confidential, nonpublic and/or proprietary information of
the Company or any of its Subsidiaries, including, without limitation,
information derived from reports, work in progress, codes, marketing and sales
programs, customer lists, records of customer service requirements,



--------------------------------------------------------------------------------



 
[exhibit1031usconcreterfo007.jpg]
7 690823.0002 EAST 114364264 v1 cost summaries, pricing formulae, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of the Company or any of its Subsidiaries. Notwithstanding the
foregoing, in accordance with the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
and other applicable law, nothing in this Agreement or any other agreement or
policy of the Company or any of its Subsidiaries, shall prevent you from, or
expose you to criminal or civil liability under federal or state trade secret
law for, (x) directly or indirectly sharing the Company’s or any of its
Subsidiaries’ trade secrets or other confidential, nonpublic and/or proprietary
information (except information protected by the Company’s or any of its
Subsidiaries’ attorney-client or work product privilege) with an attorney or
with any federal, state, or local government agencies, regulators, or officials,
for the purpose of investigating or reporting a suspected violation of law,
whether in response to a subpoena or otherwise, without notice to the Company or
(y) disclosing trade secrets in a complaint or other document filed in
connection with a legal claim, provided that the filing is made under seal. This
Section 21 shall survive the termination of this Award. 22. Securities Laws or
Dodd-Frank Clawback Policies. This Agreement is subject to any written clawback
policies the Company, with the approval of the Board, may adopt. These clawback
policies may subject your rights and benefits under this Agreement to reduction,
cancellation, forfeiture or recoupment if certain specified events and wrongful
conduct occur, including, but not limited to, an accounting restatement due to
the Company’s material noncompliance with financial reporting regulations or
other events and wrongful conduct specified in any such clawback policies
adopted by the Company, with the approval of the Board, to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act and resulting rules
issued by the Securities and Exchange Commission and that the Company determines
should apply to this Agreement. 23. Company Records. Records of the Company or
its Subsidiaries regarding your period of service, termination of service and
the reason(s) therefor, and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect. 24. Successors.
This Agreement shall be binding upon you, your legal representatives, heirs,
legatees and distributees, and upon the Company, its successors and assigns. 25.
Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein. 26. Company Action. Any action
required of the Company shall be by resolution of the Board or by a person or
entity authorized to act by resolution of the Board. 27. Headings. The titles
and headings of Sections are included for convenience of reference only and are
not to be considered in construction of the provisions hereof. 28. Governing
Law. All questions arising with respect to the provisions of this Agreement
shall be determined by application of the laws of Delaware without giving any
effect



--------------------------------------------------------------------------------



 
[exhibit1031usconcreterfo008.jpg]
8 690823.0002 EAST 114364264 v1 to any conflict of law provisions thereof,
except to the extent Delaware state law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.
29. Amendment. This Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board
or the Committee (i) to the extent permitted by the Plan, (ii) to the extent
necessary to comply with applicable laws and regulations or to conform the
provisions of this Agreement to any changes thereto, or (iii) to settle the
Restricted Stock Units pursuant to all applicable provisions of the Plan. Except
as provided in the preceding sentence, this Agreement cannot be modified,
altered or amended in any way that is adverse to you except by a written
agreement signed by both you and the Company. 30. The Plan. This Agreement is
subject to all the terms, conditions, limitations and restrictions contained in
the Plan. 31. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties with respect to the terms and conditions of the
Restricted Stock Units and supersedes and cancels all prior written or oral
commitments, arrangements or understandings with respect thereto unless
expressly provided for herein. 32. Acceptance of Agreement. Notwithstanding
anything herein to the contrary, in order for this Award to become effective,
you must (a) execute this Agreement and (b) deliver such executed signature page
to Stock Plan Administration at 331 N. Main Street, Euless, Texas, 76039,
Attention Cici Sepehri, in each case, no later than the sixtieth (60th) day
following the Date of Grant (the “Final Acceptance Date”). If you do not satisfy
the foregoing conditions by the Final Acceptance Date, then the entire Award
will be forfeited and cancelled without any consideration therefor, except as
may otherwise be determined by the Committee in its sole and absolute
discretion. [Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[exhibit1031usconcreterfo009.jpg]
9 690823.0002 EAST 114364264 v1 IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the date first written above. U.S. CONCRETE, INC.
Name: William J. Sandbrook Title: President and Chief Executive Officer
___________________________________ [NAME]



--------------------------------------------------------------------------------



 